                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

In re:                                        )
                                              )             Case No.: 18-80892-CRJ-11
         JIT INDUSTRIES, INC.                 )
         EIN: xx-xxx7267                      )
                                              )
               Debtor.                        )             CHAPTER 11
                                              )




                              DEBTOR’S AMENDED
                           PLAN OF REORGANIZATION




                                        SPARKMAN, SHEPARD & MORRIS, P.C.
                                        P. O. Box 19045
                                        Huntsville, AL 35804
                                        Tel: (256) 512-9924
                                        Fax: (256) 512-9837

                                        Attorneys for Debtor-in-Possession




Dated: November 27, 2019




                                         1

Case 18-80892-CRJ11        Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06      Desc
                             Main Document    Page 1 of 19
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re:                                                )
                                                      )              Case No.: 18-80892-CRJ-11
         JIT INDUSTRIES, INC.                         )
         EIN: xx-xxx7267                              )
                                                      )
               Debtor.                                )              CHAPTER 11
                                                      )


                  DEBTOR’S AMENDED PLAN OF REORGANIZATION


        JIT Industries, Inc., (the "Debtor"), as Debtor and Debtor-in-Possession, proposes this
Amended Plan of Reorganization (the "Plan") pursuant to Section 1121(a) of Title 11 of the
United States Code for the resolution of the Debtor’s outstanding creditor claims and equity
interests. Reference is made to the Debtor’s Disclosure Statement (the "Disclosure Statement")
for a discussion of the Debtor’s history, business, properties and results of operations, and for a
summary of this Plan and certain related matters.

       All holders of Claims and Interests are encouraged to read the Plan and the Disclosure
Statement in their entirety before voting to accept or reject this Plan. No materials, other than the
Disclosure Statement and any exhibits and schedules attached thereto or referenced therein, have
been approved by the Debtor for use in soliciting acceptances or rejections of this Plan.

                                          ARTICLE 1
                                         DEFINITIONS

        As used herein, the following terms have the respective meanings specified below, and
such meanings shall be equally applicable to both the singular and plural, and masculine and
feminine, forms of the terms defined. The words "herein," "hereof," "hereto," "hereunder" and
others of similar import, refer to the Plan as a whole and not to any particular section, subsection
or clause contained in the Plan. Captions and headings to articles, sections and exhibits are
inserted for convenience of reference only and are not intended to be part of or to affect the
interpretation of the Plan. The rules of construction set forth in Section 102 of the Bankruptcy
Code shall apply. In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply. Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Bankruptcy Code. In addition to such
other terms as are defined in other sections of the Plan, the following capitalized terms have the
following meanings when used in the Plan.




                                                2

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                 Desc
                               Main Document    Page 2 of 19
       1.1    "Administrative Claim" means a Claim for costs and expenses of administration
allowed under Section 503(b) of the Bankruptcy Code and referred to in Section 507(a)(1) of the
Bankruptcy Code.

        1.2    "Allowed Claim" means a Claim that is (a) not a Disputed Claim or (b) a Claim
that has been allowed by a Final Order.

          1.3    "Ballots" means the written Ballots for acceptance or rejection of the Plan.

        1.4     "Bankruptcy Code" or "Code" means Title 11 of the United States Code as now in
effect or hereafter amended.

        1.5    "Bankruptcy Court" means the United States Bankruptcy Court for the Northern
District of Alabama, Northern Division, which presides over this proceeding, or if necessary, the
United States District Court for said District having original jurisdiction over this case.

      1.6     "Bankruptcy Rules" means, collectively (a) the Federal Rules of Bankruptcy
Procedure, and (b) the local rules of the Bankruptcy Court, as applicable from time to time in the
Reorganization Case.

        1.7    "Business Day" means any day, other than a Saturday, Sunday or "legal holiday"
(as defined in Bankruptcy Rule 9006(a)).

        1.8     "Cash" means cash, wire transfer, certified check, cash equivalents and other
readily marketable securities or instruments, including, without limitation, readily marketable
direct obligations of the United States of America, certificates of deposit issued by banks, and
commercial paper of any Person, including interests accrued or earned thereon, or a check from
the Debtor.

        1.9     "Claim" means any right to payment from the Debtor arising before the
Confirmation Date, whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, contested, uncontested, legal, equitable, secured, or
unsecured; or any right to an equitable remedy for breach of performance if such breach gives
rise to a right of payment from the Debtor prior to the Confirmation Date, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
contested, uncontested, secured or unsecured.

          1.10   "Class" means one of the classes of Claims or Interests defined in Article III
hereof.

        1.11 "Confirmation" means the entry of a Confirmation Order confirming this Plan at
or after a hearing pursuant to section 1129 of the Bankruptcy Code.

       1.12 "Confirmation Date" means the date the Confirmation Order is entered on the
docket of the Bankruptcy Court.




                                                 3

Case 18-80892-CRJ11           Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                  Desc
                                Main Document    Page 3 of 19
       1.13 "Confirmation Order" means the order entered by the Bankruptcy Court
confirming the Plan pursuant to Section 1129 of the Bankruptcy Code.

        1.14   "Debtor" means JIT Industries, Inc.

        1.15 "Disclosure Statement" means the Disclosure Statement filed by the Debtor as
approved by the Bankruptcy Court for submission to the Creditors, interest holders, and parties-
in-interest of the Debtor, as it may have been amended or supplemented from time to time.

        1.16 "Disputed Claim" means a Claim as to which a proof of claim has been Filed or
deemed Filed under applicable law, as to which an objection has been or may be timely Filed and
which objection, if timely Filed, has not been withdrawn on or before any date fixed for Filing
such objections by the Plan or Order of the Bankruptcy Court and has not been overruled or
denied by a Final Order. Prior to the time that an objection has been or may be timely Filed, for
the purposes of this Plan, a Claim shall be considered a Disputed Claim to the extent that: (i) the
amount of the Claim specified in the proof of claim exceeds the amount of any corresponding
Claim listed by the Debtor in their respective Schedules to the extent of such excess; (ii) any
corresponding Claim listed by the Debtor in their respective Schedules has been scheduled as
disputed, contingent, or unliquidated, irrespective of the amount scheduled; or (iii) no
corresponding Claim has been listed by the Debtor in the respective Schedules. Disputed Claims
also includes Claims subject to a pending action for equitable subordination of such Claims.

        1.17 “Distributions" means the properties or interests in property to be paid or
distributed hereunder to the holders of Allowed Claims.

        1.18   “Docket" means the docket in the Reorganization Case maintained by the Clerk.

       1.19 "Effective Date" means the twentieth (20th) business day after an Order
confirming this Plan becomes final and no longer open for appeal, stay or reconsideration in
accordance with the Federal Rules of Bankruptcy Procedure and/or the Federal Rules of
Appellate Procedure or the first business day of the next calendar month, whichever is later.

        1.20 "Estate" means the estate created in this Reorganization Case under Section 541
of the Bankruptcy Code.

        1.21 "Executory Contract" means any unexpired lease and/or executory contract as set
forth in Section 365 of the Code.

        1.22   "File" or "Filed" means filed with the Bankruptcy Court in the Reorganization
Case.

       1.23 "Final Order" means an order or judgment of the Bankruptcy Court, or other court
of competent jurisdiction, as entered on the Docket in the Reorganization Case, which has not
been reversed, stayed, modified or amended.




                                               4

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                Desc
                              Main Document    Page 4 of 19
        1.24 "Impaired" as to a Class means the Plan alters the legal, equitable or contractual
rights of a Claim or Interest holder within the meaning of 11 U.S.C. § 1124.

      1.25     "Order" means an order or judgment of the Bankruptcy Court as entered on the
Docket.

       1.26 "Person" means any individual, corporation, general partnership, limited
partnership, association, joint stock company, joint venture, estate, trust, indenture trustee,
government or any political subdivision, governmental unit (as defined in the Bankruptcy Code).

       1.27 "Petition Date" means September 6, 2017, the date on which Debtor filed the
voluntary Chapter 11 petition.

       1.28 "Plan" means this Plan of Reorganization in its present form, or as it may be
amended, modified, and/or supplemented from time to time in accordance with the Bankruptcy
Code, or by agreement of all affected parties, or by order of the Bankruptcy Court, as the case
may be.

       1.29    "Pre-Petition Tax Claim" means a Tax Claim that arises prior to the Petition Date.

        1.30 "Priority Claim" means all Claims entitled to priority under 11 U.S.C. §§ 507(a)
of the Bankruptcy Code, other than an Administrative Claim or a Tax Claim.

      1.31 "Pro Rata" means proportionately, based on the percentage of the distribution
made on account of a particular Allowed Claim bears to the distributions made on account of all
Allowed Claims of the Class in which the Allowed Claim is included.

       1.32 "Rejection Claim" means a Claim resulting from the rejection of a lease or
executory contract by the Debtor.

       1.33 "Reorganization Case" means, collectively, the Debtor’s case under Chapter 11 of
the Bankruptcy Code that was commenced on the Petition Date.

         1.34 "Schedules" means the Schedules of Assets and Liabilities, Statement of Financial
Affairs and Statement of Executory Contracts that may be filed by the Debtor with the
Bankruptcy Court, as amended or supplemented on or before the Confirmation Date, listing the
liabilities and assets of the Debtor.

        1.35 "Secured Claim" means any Claim that is secured by a lien on property in which
the Estate has an interest or that is subject to setoff under Section 553 of the Bankruptcy Code, to
the extent of the value of the Claim holder's interest in the Estate’s interest in such property or to
the extent of the amount subject to setoff, as applicable, as determined pursuant to Section 506(a)
of the Bankruptcy Code.

       1.36 "Security Agreement" means the documentation under which a lien against
property is reflected.



                                                5

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                  Desc
                               Main Document    Page 5 of 19
        1.37 "Tax Claim" means either (a) an Unsecured Allowed Claim of a governmental
entity as provided by Section 507(a)(8) of the Code, or (b) an Allowed Claim of a governmental
entity secured by a lien on property of the Debtor under applicable state law.

       1.38 "Unsecured Claim" means any Claim that is not an Administrative Claim, Priority
Claim, Pre-Petition Tax Claim or Secured Claim.

                                    ARTICLE 2
                                  TREATMENT OF
                          ADMINISTRATIVE EXPENSE CLAIMS
                             AND PRIORITY TAX CLAIMS.

       2.1    Administrative Expense Claims.

        Except to the extent that a holder of an Allowed Administrative Expense Claim has been
paid by a Debtor prior to the Effective Date or agrees to less favorable treatment, each holder of
an Allowed Administrative Expense Claim shall receive Cash from the Debtor obligated for the
payment of such Allowed Administrative Expense Claim in an amount equal to the Allowed
amount of such Administrative Expense Claim on the later of the Effective Date and the date
such Administrative Expense Claim becomes an Allowed Administrative Expense Claim, or as
soon thereafter as is practicable; provided, however, that Allowed Administrative Expense
Claims representing liabilities incurred in the ordinary course of business by a Debtor or other
obligations incurred by such Debtor shall be paid in full and performed by such Debtor in the
ordinary course of business in accordance with the terms and subject to the conditions of any
agreements governing, instruments evidencing, or other documents relating to such transactions.

       2.2   Professional Compensation and Reimbursement Claims.

        Other than a professional retained by the Debtor pursuant to the Ordinary Course
Professional Order, any entity seeking an award of the Bankruptcy Court of compensation for
services rendered and/or reimbursement of expenses incurred on behalf of the Debtor and the
Creditors’ Committee through and including the Effective Date under Section 105(a), 363(b),
503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code shall (a) file its final
application for allowance of such compensation and/or reimbursement by no later than the date
that is 120 days after the Effective Date or such other date as may be fixed by the Bankruptcy
Court, and (b) be paid by or on behalf of the Debtor in full and in Cash in the amounts Allowed
upon (i) the date the order granting such award becomes a Final Order, or as soon thereafter as
practicable, or (ii) such other terms as may be mutually agreed upon by the claimant and the
Debtor obligated for the payment of such Allowed Claim. The Debtor is authorized to pay
compensation for professional services rendered and reimburse expenses incurred on behalf of
the Debtor and the Creditors’ Committee after the Effective Date in the ordinary course and
without Bankruptcy Court approval.




                                              6

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                Desc
                              Main Document    Page 6 of 19
       2.3     Priority Tax Claims.

         Except to the extent that a holder of an allowed priority tax claim has been paid prior to
the Effective Date or agrees to less favorable treatment, each holder of an allowed priority tax
claim shall receive from the debtor obligated for the payment of such claim, and at the sole
option of such debtor, (i) cash in an amount equal to the allowed amount of such priority tax
claim on the later of the Effective Date and the date such priority tax claim becomes an allowed
priority tax claim, or as soon thereafter as is practicable, or (ii) equal cash payments to be made
initially on the Effective Date or as soon thereafter as practicable and monthly thereafter in an
aggregate amount equal to such allowed priority tax claim, together with interest at a fixed
annual rate, over a period from the Effective Date through the fifth anniversary after the
Effective Date; provided, however, that such election shall be without prejudice to the Debtor’s
right to prepay such allowed priority tax claim in full or in part without penalty.

                                         ARTICLE 3
                                      DESIGNATION OF
                                   CLAIMS AND INTERESTS

        3.1     The following is a designation of the classes of Claims and Interests under this
Plan. In accordance with Section 1123(a)(1) of the Bankruptcy Code, Claims that are not
impaired have been noted and will not vote on the Plan. A Claim or Interest is classified in a
particular class only to the extent that the Claim or Interest qualifies within the description of that
class, and is classified in another class or classes to the extent that any remainder of the Claim or
Interest qualifies within the description of such other class or classes. A Claim or Interest is
classified in a particular class only to the extent that the Claim or Interest is an Allowed Claim or
Allowed Interest in that class and has not been paid, released or otherwise satisfied before the
Effective Date; a Claim or Interest which is not an Allowed Claim or Interest is not in any Class.
Notwithstanding anything to the contrary contained in this Plan, no distribution shall be made on
account of any Claim or Interest that is not an Allowed Claim.


          Class             Impairment       Treatment

                                             The creditors in this class’s allowed secured claim
                                             will be paid in full through quarterly installment
        Class 1 –                            payments of $15,000.00 until the allowed claim is
                             Claim # 9
    Secured Claim                            paid in full. Except as otherwise provided, this
                             Impaired
  (Hill/Hill/Overbee)                        creditor will retain all security interests in any
                                             collateral. New payments will begin on the Effective
                                             Date.


      Class 2 –                            Beginning on the Effective Date, the Debtor will
                          Claims # 3 and 9
  General Unsecured                        make a one-time, upfront payment of $51,000.00,
                              Impaired
       Claims                              split on a pro-rata basis between all creditors in this
                                           Class.


                                                 7

Case 18-80892-CRJ11           Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                  Desc
                                Main Document    Page 7 of 19
                                           Thereafter, beginning one month after the Effective
                                           Date, the Debtor will begin making monthly
                                           payments of $6,250.00, split on a pro-rata basis
                                           between all creditors in this Class, for a term of 60
                                           months. Thereafter, any remaining balance on the
                                           claims in this Class will be discharged, provided that
                                           the Debtor makes all payments required to this class.


                                           City of Huntsville’s claim totals $157.44, of which
                                           $107.44 is a priority claim and $50.00 in general
                                           unsecured. The Debtor will pay the priority portion
                                           in full and 33% of the general unsecured portion of
                                           the within ten days of the Effective Date. Thereafter,
                                           this claim will be discharged, provided that the
      Class 3 –                            Debtor makes all payments required to this class.
                          Claims # 2 and
  De Minimis Claim
                            8 Impaired
                                           The Internal Revenue Service’s general unsecured
                                           claim totals $3,120.00. The Debtor will pay 33% of
                                           the allowed claim within ten days of the Effective
                                           Date. Thereafter, this claim will be discharged,
                                           provided that the Debtor makes all payments
                                           required to this class.


                                           Equity interest holders will retain their membership
       Class 4 –                           interests in Debtor and, in order to comply with the
                             Impaired;
  Interests of Equity                      new value exception to the absolute priority rule,
                           Not Entitled to
  Interest Holders in                      will contribute the sum of $1,000.00 to the Debtor
                               Vote
        Debtor                             entity by or before the Plan’s Effective Date.


                                      ARTICLE 4
                            CLASSIFICATION AND TREATMENT
                               OF CLAIMS AND INTERESTS

Class 1 – Secured Claim (Hill/Hill/Overbee Judgment Creditors)

              a.        Classification:

      Class 1 consists of the secured claim of judgment creditors Rod Hill, Philip Hill, and
Danny Overbee.




                                              8

Case 18-80892-CRJ11           Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06             Desc
                                Main Document    Page 8 of 19
               b.      Treatment:

        Class 1 is impaired and, accordingly, the member of Class 1 is entitled to vote on the
Plan.

        The creditors in this class’s allowed secured claim will be paid in full through quarterly
installment payments of $15,000.00 until the allowed claim is paid in full. Except as otherwise
provided, this creditor will retain all security interests in any collateral. New payments will begin
on the Effective Date.

        Upon payment of the allowed claims in this class, the claimants’ secured interest in the
Debtor’s property will be immediately discharged. The creditors in this class will immediately
release all liens, certificates of judgments, or any other claims to the Debtor’s property.

        Class 2 – General Unsecured Claims

               a.      Classification:

        Class 2 consists of all non-priority, unsecured claims not addressed in the previous
classes described above.

               b.      Treatment:

        Class 2 is impaired and, accordingly, the holders of Allowed Claims in such Class are
entitled to vote on the Plan. As of the claims bar date, this Class consists of the following claims:

        Harrison Gammons & Rawlinson, P.C.                    $    47,090.58
        Hill/Hill/Overbee Judgement (unsecured portion)       $ 1,050,000.00 (estimate)

       Beginning on the Effective Date, the Debtor will make a one-time, upfront payment of
$51,000.00, split on a pro-rata basis between all creditors in this Class.

       Thereafter, beginning one month after the Effective Date, the Debtor will begin making
monthly payments of $6,250.00, split on a pro-rata basis between all creditors in this Class, for a
term of 60 months. Thereafter, any remaining balance on the claims in this Class will be
discharged, provided that the Debtor makes all payments required to this class.

      Each holder of an allowed claim in this Class will retain all remedies, including remedies
upon default, available under its original loan documents until the Debtor completes its required
payments to that creditor under the terms of the confirmed Plan.




                                                9

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                 Desc
                               Main Document    Page 9 of 19
        Class 3 – De Minimis (City of Huntsville and Internal Revenue Service)

               a.     Classification:

       Class 3 consists of the unsecured priority claim and general unsecured claim of the City
of Huntsville and general unsecured claim of the Internal Revenue Service.

               b.     Treatment:

        Class 3 is impaired and, accordingly, the member of Class 3 is entitled to vote on the
Plan.

       City of Huntsville’s claim totals $157.44, of which $107.44 is a priority claim and $50.00
in general unsecured. The Debtor will pay the priority portion in full and 33% of the general
unsecured portion of the within ten days of the Effective Date. Thereafter, this claim will be
discharged, provided that the Debtor makes all payments required to this class.

        The Internal Revenue Service’s general unsecured claim totals $3,120.00. The Debtor
will pay 33% of the allowed claim within ten days of the Effective Date. Thereafter, this claim
will be discharged, provided that the Debtor makes all payments required to this class.

        Class 4 – Interests of Equity Interest Holders in Debtor

               a.     Classification:

        Class 4 is impaired but the members of this class are insiders of the Debtor who are not
entitled to vote on the Plan.

               b.     Treatment:

       Equity interest holders will retain their membership interests in the Debtor and, in order
to comply with the new value exception to the absolute priority rule, will contribute the sum of
$1,000.00 to the Debtor entity by the Plan’s Effective Date.

                                 ARTICLE 5
                      ACCEPTANCE OR REJECTION OF THE PLAN

       The holders of Claims in all impaired Classes listed above shall be entitled to vote to
accept or reject the Plan.

                                   ARTICLE 6
                    MEANS FOR EXECUTION AND IMPLEMENTATION
                                  OF THE PLAN

      6.1     Funding of the Distribution. On the Effective Date, the Debtor shall first fund
payments to the holders of Allowed Administrative Claims.



                                              10

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06               Desc
                             Main Document    Page 10 of 19
       6.2    Authorization to Take Necessary and Appropriate Actions to Effectuate Plan. On
the Effective Date, the Debtor shall be authorized and directed to take all necessary and
appropriate actions to effectuate the transactions contemplated by the Plan and Disclosure
Statement.

        6.3     Preservation of Rights of Action. Except as otherwise provided in the Plan, or in
any contract, instrument, release, or other agreement entered into in connection with the Plan in
accordance with Section 1123(b) of the Bankruptcy Code, the Debtor shall retain and may
enforce any claims, rights and causes of action that the Debtor or the Estates may hold against
any entity, including, without limitation, any claims, rights or causes of action arising under
Sections 544 through 551 or other sections of the Bankruptcy Code or any similar provisions of
state law, or any other statute or legal theory. The Debtor or any successor to or designee thereof
may pursue those rights of action, as appropriate, in accordance with what is in the best interests
of the Debtor.

        6.4     Except as otherwise provided for with respect to applications of professionals for
compensation and reimbursement of expenses under Article 3 of the Plan, or as otherwise
ordered by the Bankruptcy Court after notice and a hearing, objections by any party other than
the Debtor to filed Claims shall be Filed and served upon the holder of such Claim or
Administrative Claim not later than the Effective Date, unless this period is extended by the
Court. Such extension may occur ex parte. After the Effective Date, only the Debtor shall have
the exclusive right to object to Claims.

                                 ARTICLE 7
                 FUNDING AND METHODS OF DISTRIBUTION AND
               PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS

       7.1      The Debtor’s normal cash flow shall be the sole source of funds for the payments
to creditors authorized by the U.S. Bankruptcy Court’s confirmation of this Plan. The Debtor
reserves the right to sell collateral for the purpose of providing some funding for the Plan as the
Debtor deems necessary.

       7.2     Cash Distributions. All Cash distributions made pursuant to the Plan shall be
made by the Debtor from the Chapter 11 estate. Any such payments may be made either by
check or wire transfer, at the option of the payor.

        7.3     Distribution Procedures. Except as otherwise provided in the Plan, all
distributions of Cash and other property shall be made by the Debtor on the later of the Effective
Date or the date on which such Claim is Allowed, or as soon thereafter as practicable.
Distributions required to be made on a particular date shall be deemed to have been made on
such date if actually made on such date or as soon thereafter as practicable. No payments or other
distributions of property shall be made on account of any Claim or portion thereof unless and
until such Claim or portion thereof is allowed.

        7.4     Distributions to Holders of Allowed Administrative Expense Claims.
Commencing on the Effective Date, the Debtor shall, in accordance with Article 3 of the Plan,
distribute to each holder of a then unpaid Allowed Administrative Expense Claim in the Allowed


                                               11

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                Desc
                             Main Document    Page 11 of 19
amount of such holder's Claim if and to the extent that the balance, if any, of such Claims is
Allowed by Final Order. The Debtor shall not tender a payment to the holders of Allowed
Administrative Expense Claims until all Disputed Claims that are alleged to be Administrative
Claims have been allowed or disallowed.

        7.5     Disputed Claims. Notwithstanding any other provisions of the Plan, no payments
or distributions shall be made on account of any Disputed Claim until such Claim becomes an
Allowed Claim, and then only to the extent that it becomes an Allowed Claim.

       7.6     Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               (a)     Delivery of Distributions in General. Distributions to holders of Allowed
Claims shall be distributed by mail as follows: (1) at the addresses set forth on the respective
proofs of claim filed by such holders; (2) at the addresses set forth in any written notices of
address changes delivered to the Debtor after the date of any related proof of claim; or (3) at the
address reflected on the Schedule of Assets and Liabilities filed by the Debtor if no proof of
claim or proof of interest is Filed and the Debtor has not received a written notice of a change of
address.

               (b)    Undeliverable Distributions.

                      (i) Holding and Investment of Undeliverable Property. If the distribution
       to the holder of any Claim is returned to the Debtor as undeliverable, no further
       distribution shall be made to such holder unless and until the Debtor is notified in writing
       of such holder's then current address. Unclaimed Cash shall be held in trust in a
       segregated bank account in the name of the Debtor, for the benefit of the potential
       claimants of such funds, and shall be accounted for separately.

                       (ii) Distribution of Undeliverable Property After it Becomes Deliverable
       and Failure to Claim Undeliverable Property. Any holder of an Allowed Claim who does
       not assert a claim for an undeliverable distribution held by the Debtor within two years
       after the Effective Date shall no longer have any claim to or interest in such undeliverable
       distribution, and shall be forever barred from receiving any distributions under this Plan.
       In such cases, any cash or securities held for distribution on account of such Claims shall
       become property of the Debtor.

        7.7     Failure to Negotiate Checks. Checks issued in respect of distributions to holders
of Allowed Claims under the Plan shall be null and void if not negotiated within sixty (60) days
after the date of issuance. The Debtor shall hold any amounts returned to the Debtor in respect of
such checks. Requests for reissuance of any such check may be made directly to the Debtor by
the holder of the Allowed Claim with respect to which such check originally was issued. Any
claim in respect of such voided check is required to be made within six months of the original
issuance date of the check. Thereafter, all amounts represented by any voided check shall
become unrestricted funds of the Debtor. All Claims in respect of void checks and the underlying
distributions shall be discharged and forever barred from an assertion against the Debtor and its
property.



                                               12

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                Desc
                             Main Document    Page 12 of 19
       7.8     Compliance with Tax Requirements. In connection with the Plan, to the extent
applicable, the Debtor shall comply with all withholding and reporting requirements imposed on
them by any governmental unit, and all distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements.

        7.9 Setoffs. Unless otherwise provided in a Final Order or in this Plan, the Debtor
may, but shall not be required to, set off against any Claim and the payments to be made
pursuant to the Plan in respect of such Claim, any claims of any nature whatsoever the Debtor
may have against the holder thereof or its predecessor, but neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by the Debtor of any such
Claims the Debtor may have against such holder or its predecessor.

                                   ARTICLE 8
                       TREATMENT OF EXECUTORY CONTRACTS
                             AND UNEXPIRED LEASES

        8.1     Rejection of All Executory Contracts and Leases Not Assumed. The Plan
constitutes and incorporates a motion by the Debtor to reject, as of the Effective Date, all pre-
petition executory contracts and unexpired leases to which the Debtor are parties, except for any
executory contract or unexpired lease that (i) has been assumed or rejected pursuant to a Final
Order, or (ii) is the subject of a pending motion for authority to assume the contract or lease
Filed by the Debtor prior to the Confirmation Date. The Plan establishes a bar date for filing
Rejection Claims not already barred.

        8.2     Bar Date for Filing of Rejection Claims. Any Claim for damages arising from the
rejection under this Plan of an executory contract or unexpired lease that was not subject to an
earlier bar date must be Filed within thirty (30) days after the mailing of notice of Confirmation
or be forever barred and unenforceable against the Debtor, the Estates, any of their affiliates and
their properties and barred from receiving any distribution under this Plan.

                                      ARTICLE 9
                            EFFECTS OF PLAN CONFIRMATION

        9.1     No Liability for Solicitation or Participation. As specified in section 1125(e) of
the Bankruptcy Code, Persons that solicit acceptances or rejections of the Plan and/or that
participate in the offer, issuance, sale, or purchase of securities offered or sold under the Plan, in
good faith and in compliance with the applicable provisions of the Bankruptcy Code, are not
liable, on account of such solicitation or participation, for violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the Plan or the offer,
issuance, sale, or purchase of securities.

         9.2    Limitation of Liability. Neither the Debtor and any professional Persons retained
by them; any of their affiliates nor any of their officers, directors, partners, associates,
employees, members or agents (collectively the "Exculpated Persons"), shall have or incur any
liability to any Person for any act taken or omission made in good faith in connection with or
related to the Bankruptcy Case or actions taken therein, including negotiating, formulating,



                                                13

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                  Desc
                              Main Document    Page 13 of 19
implementing, confirming or consummating the Plan, the Disclosure Statement, or any contract,
instrument, or other agreement or document created in connection with the Plan. The Exculpated
Persons shall have no liability to any Creditors or Equity Security Holders for actions taken
under the Plan, in connection therewith or with respect thereto in good faith, including, without
limitation, failure to obtain Confirmation of the Plan or to satisfy any condition or conditions, or
refusal to waive any condition or conditions, precedent to Confirmation or to the occurrence of
the Effective Date. Further, the Exculpated Persons will not have or incur any liability to any
holder of a Claim, holder of an Interest, or party-in-interest herein or any other Person for any act
or omission in connection with or arising out of their administration of the Plan or the property to
be distributed under the Plan, except for gross negligence or willful misconduct as finally
determined by the Bankruptcy Court, and in all respects such persons will be entitled to rely
upon the advice of counsel with respect to their duties and responsibilities under the Plan.

         9.3     Other Documents and Actions. The Debtor as Debtor-In-Possession may execute
such documents and take such other action as is necessary to effectuate the transactions provided
for in the Plan.

        9.4    Term of Injunctions or Stays. Unless otherwise provided, all injunctions or stays
provided for in the Reorganization Case pursuant to Sections 105 or 362 of the Bankruptcy Code
or otherwise and in effect on the Confirmation Date shall remain in full force and effect until the
Effective Date.

                                  ARTICLE 10
                     CONFIRMABILITY OF PLAN AND CRAMDOWN

       10.1 Confirmability. In order to confirm the Plan, the Bankruptcy Code requires that
the Court make a series of findings concerning the Plan and the Debtor.

               a.      Best Interests Test/Liquidation Analysis.

        Section 1129(a)(7) of the Bankruptcy Code requires that the Bankruptcy Court determine
that the Plan is in the best interests of each holder of a Claim or Interest in an Impaired Class if
any holder in that Class has voted against the Plan. This "best interests" test requires that the
Bankruptcy Court find that the Plan provides to each member of the Impaired Class a recovery
on the member's Claim or Interest that has a value, as of the Effective Date, that is not less than
the value of the distribution that such member would receive if the Debtor’s business were
liquidated under Chapter 7 of the Bankruptcy Code on the Effective Date.

        To determine what members of each impaired Class of Claims would receive if the
Debtor’s estate was liquidated under Chapter 7, the Court must consider the values that would be
generated from a liquidation of the Debtor’s assets and properties in the context of a hypothetical
liquidation under Chapter 7. From a review of the Debtor’s assets and liens, it is apparent that
liquidation would not be a feasible solution to the repayment of the Debtor’s debts.

       First, as explained above, there are no collectible long-term accounts receivables.




                                                14

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                 Desc
                              Main Document    Page 14 of 19
       Second, it is highly likely that unsecured creditors, including holders of Administrative
and Priority Claims, would receive nothing in a Chapter 7 liquidation of the Debtor’s estate.

        Thus, the Plan, which provides for the payment of Administrative and Priority Claims
and which provides a distribution to general unsecured creditors, provides the unsecured
creditors with a greater distribution than they would receive in Chapter 7. Further, the Plan is
designed to maximize the value of the Debtor’s assets for the benefit of creditors. The Debtor
may hold assets or improve them or take whatever action is necessary to secure the maximum
value.

                b.      Feasibility.

        Section 1129(a)(11) of the Bankruptcy Code requires a finding that Confirmation of the
Plan is not likely to be followed by liquidation, or the need for further financial reorganization,
of the Debtor unless liquidation is expressly contemplated by the Plan. A review of the Debtor’s
proposed Plan payments and disposable income establish that the Plan is feasible within the
meaning of Section 1129(a)(11) of the Bankruptcy Code.

       The details of this case strongly support the feasibility of the proposed Plan.

                c.      Classification.

        Section 1122 of the Bankruptcy Code requires that claims or interest may be placed in a
particular class only if they are substantially similar to the other claims or interest in that class.
The Debtor believes that all Classes under the Plan satisfy the requirements of Section 1122(a).

        10.2 Non-Consensual Confirmation. The Debtor requests Confirmation under Section
1129(b) of the Bankruptcy Code if any impaired class does not accept the Plan pursuant to
Section 1126 of the Bankruptcy Code. In that event, the Debtor reserves the right to modify the
Plan to the extent, if any, that Confirmation of the Plan under Section 1129(b) of the Bankruptcy
Code requires modification.

                                      ARTICLE 11
                               RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order or the occurrence of the Effective
Date, the Bankruptcy Court shall retain such jurisdiction over the Reorganization Case after the
Effective Date as is legally permissible, including, without limitation, jurisdiction to:

        11.1     Allow, disallow, determine, liquidate, classify or establish the priority or secured
or unsecured    status of or estimate any Claim or Interest, including, without limitation, the
resolution of    any request for payment of any Administrative Claim or Indenture Trustee
expenses and    the resolution of any and all objections to the allowance or priority of Claims or
Interests;




                                                 15

Case 18-80892-CRJ11           Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                 Desc
                               Main Document    Page 15 of 19
       11.2 Grant or deny any and all applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods
ending on or before the Effective Date;

        11.3 Resolve any motions pending on the Effective Date to assume, assign or reject
any executory contract or unexpired lease to which the Debtor is a party or with respect to which
the Debtor may be liable and to hear, determine and, if necessary, liquidate, any and all Claims
arising there from;

      11.4 Ensure that distributions to holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan;

       11.5 Decide or resolve any and all applications, motions, adversary proceedings,
contested or litigated matters and any other matters or grant or deny any applications involving
the Debtor that may be pending on the Effective Date;

      11.6 Enter such Orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with the Plan or the Disclosure Statement;

       11.7 Resolve any and all controversies, suits or issues that may arise in connection
with the consummation, interpretation or enforcement of the Plan or any entity's obligations
incurred in connection with the Plan, including the provisions of Article 9 hereof;

       11.8 Modify the Plan before or after the Effective Date pursuant to Section 1127 of the
Bankruptcy Code, or to modify the Disclosure Statement or any contract, instrument, release, or
other agreement or document created in connection with the Plan or the Disclosure Statement; or
remedy any defect or omission or reconcile any inconsistency in any Bankruptcy Court Order,
the Plan, the Disclosure Statement or any contract, instrument, release, or other agreement or
document created in connection with the Plan or the Disclosure Statement, in such manner as
may be necessary or appropriate to consummate the Plan, to the extent authorized by the
Bankruptcy Code;

       11.9 Issue injunctions, enter and implement other orders or take such other actions as
may be necessary or appropriate to restrain interference by any entity with consummation or
enforcement of the Plan;

       11.10 Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

        11.11 Determine any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release, or
other agreement or document created in connection with the Plan or the Disclosure Statement;
and




                                              16

Case 18-80892-CRJ11         Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06               Desc
                             Main Document    Page 16 of 19
       11.12 Enter an order concluding the Reorganization Case.

        If the Bankruptcy Court abstains from exercising jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Reorganization Case, including, without limitation,
the matters set forth in this Article, this Article shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having competent jurisdiction
with respect to such matter.

                                     ARTICLE 12
                              MISCELLANEOUS PROVISIONS

        12.1 Fractional Dollars. Any other provision of the Plan notwithstanding, no payments
of fractions of dollars will be made to any holder of an Allowed Claim. Whenever any payment
of a fraction of a dollar to any holder of an Allowed Claim would otherwise be called for, the
actual payment made will reflect a rounding of such fraction to the nearest whole dollar (up or
down).

        12.2 Modification of Plan. The Debtor reserves the right, in accordance with the
Bankruptcy Code, to amend or modify the Plan prior to the entry of the Confirmation Order.
After the entry of the Confirmation Order, the Debtor may, upon order of the Bankruptcy Court,
amend or modify the Plan in accordance with Section 1127(b) of the Bankruptcy Code, or
remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as may
be necessary to carry out the purpose and intent of the Plan.

       12.3 Withdrawal of Plan. The Debtor reserves the right, at any time prior to entry of
the Confirmation Order, to revoke or withdraw the Plan. If the Debtor revokes or withdraws the
Plan under this Section 12.3 or if the Effective Date does not occur, then the Plan shall be
deemed null and void. In that event, nothing contained in the Plan shall be deemed to constitute
a waiver or release of any Claims by or against the Debtor or any other person, or to prejudice in
any manner the rights of the Debtor or any other person in any further proceedings involving the
Debtor.

        12.4 Governing Law. Except to the extent the Bankruptcy Code or the Bankruptcy
Rules are applicable, the rights and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with the laws of the State of Alabama, without giving
effect to the principles of conflicts of law thereof.

        12.5 Time. In computing any period of time prescribed or allowed by this Plan, the day
of the act, event, or default from which the designated period of time begins to run shall not be
included. The last day of the period so computed shall be included, unless it is not a Business
Day or, when the act to be done is the filing of a paper in court, a day on which weather or other
conditions have made the clerk's office inaccessible, in which event the period runs until the end
of the next day which is not one of the aforementioned days. When the period of time prescribed
or allowed is less than eight days, intermediate days that are not Business Days shall be excluded
in the computation.




                                               17

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                Desc
                              Main Document    Page 17 of 19
        12.6 Payment Dates. Whenever any payment to be made under the Plan is due on a day
other than a Business Day, such payment will instead be made, without interest, on the next
Business Day.

       12.7 Headings. The headings used in this Plan are inserted for convenience only and do
not constitute a portion of the Plan or in any manner affect the provisions of the Plan.

        12.8 Successors and Assigns. The rights, benefits and obligations of any entity named
or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such entity.

        12.9 Severability of Plan Provisions. If prior to Confirmation any term or provision of
the Plan, which does not govern the treatment of Claims or Interests or the conditions of the
Effective Date, is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

        12.10 No Admissions. Notwithstanding anything herein to the contrary, nothing
contained in the Plan shall be deemed as an admission by the Debtor with respect to any matter
set forth herein, including, without limitation, liability on any Claim or the propriety of any
Claims classification.

       12.11 Notices. Notices to be provided under this Plan shall be transmitted in writing to
the Debtor as follows:

       JIT Industries, Inc.
       c/o Ginger McComb, Registered Agent
       2201 US-31
       Hartselle, AL 35640

       And a copy to
       Their attorneys:

       SPARKMAN, SHEPARD & MORRIS, P.C.
       ATTN: Tazewell Shepard, Esq.
       P. O. Box 19045
       Huntsville, AL 35804




                                                18

Case 18-80892-CRJ11          Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06                  Desc
                              Main Document    Page 18 of 19
       Respectfully submitted this the 27th day of November, 2019.



                                           JIT INDUSTRIES, INC.


                                           /s/ Ginger McComb
                                           Ginger McComb, President


                                           /s/ Tazewell T. Shepard III
                                           Tazewell T. Shepard III
                                           Tazewell T. Shepard IV
                                           Attorneys for the Debtor

                                           SPARKMAN, SHEPARD & MORRIS, P.C.
                                           P. O. Box 19045
                                           Huntsville, AL 35804
                                           Tel: (256) 512-9924
                                           Fax: (256) 512-9837



                               CERTIFICATE OF SERVICE

       This is to certify that this the 27th day of November, 2019, I have this day served the
foregoing motion on all parties requesting notice, all parties listed on the Clerk’s Certified
Matrix and Richard Blythe, Office of the Bankruptcy Administrator, by electronic service
through the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail,
postage pre-paid.


                                           /s/ Tazewell T. Shepard IV
                                           OF COUNSEL




                                             19

Case 18-80892-CRJ11        Doc 217 Filed 11/27/19 Entered 11/27/19 12:49:06             Desc
                            Main Document    Page 19 of 19
